DETAILED ACTION
Response to Arguments
Applicant’s arguments and amendments with respect to claim 1-6, 8-16, 18-20 rejections under 35 USC 103 have been fully considered and are persuasive.  The rejections of claims 1-6, 8-16, 18-20 under 35 USC 103 have been withdrawn. 

Allowable Subject Matter
Claim 1-6, 8-16, 18-20 allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art comes from Kanoh et al (US 20200108827), however Kanoh fails to teach optimizing a shape of a trajectory utilizing an SL map and optimizing a speed of an ADV at different points in time along the trajectory utilizing an ST graph. Optimizing according to Merriam-Webster dictionary means “to make as perfect, effective, or functional as possible”, which in this context is interpreted as require maximizing, minimizing, or balancing factors in order to find the most perfect, effective, or functional options for the shape of the trajectory or speed over time. Kanoh lacks this in combination with the other limitations of the independent claims. Therefore, all the claim limitations are not disclosed by the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kanoh et al (US 20200108827, see above).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN M KATZ whose telephone number is (571)272-2776.  The examiner can normally be reached on Mon-Thurs. 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/D.M.K./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664